                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                            IN THE UNITED STATES DISTRICT COURT

                                  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10        DEALDASH OYJ, et al.,                       Case No. 18-cv-02353-MMC
                                  11                    Plaintiffs,                     ORDER DENYING MOTIONS TO
                                                                                        EXCLUDE EXPERT OPINIONS;
                                  12              v.
Northern District of California




                                                                                        GRANTING IN PART DEFENDANT’S
 United States District Court




                                                                                        MOTION FOR SUMMARY
                                  13        CONTEXTLOGIC INC.,                          JUDGMENT; DENYING PLAINTIFFS’
                                                                                        MOTION FOR SUMMARY JUDGMENT
                                  14                    Defendant.
                                                                                        Re: Dkt. Nos. 140, 142, 145, 147, 149,
                                  15
                                                                                        154
                                  16

                                  17            Before the Court are the following six motions, each filed May 10, 2019: (1)

                                  18   defendant’s “Motion to Exclude Opinions and Testimony of Michael Wagner”; (2)

                                  19   defendant’s “Motion Pursuant to Fed. R. Evid. 702 and Daubert to Exclude Evidence or

                                  20   Testimony from Dr. Jeffrey Stec”; (3) plaintiffs’ “Motion to Strike and Exclude Certain

                                  21   Opinions of Defendant’s Expert John Hansen”; (4) plaintiffs’ “Motion to Strike and

                                  22   Exclude Opinions of Defendant’s Expert Philip Johnson”; (5) defendant’s “Motion for

                                  23   Summary Judgment”; and (6) plaintiffs’ “Motion for Summary Judgment.” Each such

                                  24   motion has been fully briefed. The matters came on regularly for hearing on June 14,

                                  25   2019. Matthew S. Warren and Amy M. Bailey of Warren Lex LLP appeared on behalf of

                                  26   plaintiffs. John W. Crittenden, Bobby Ghajar, and Angela L. Dunning of Cooley LLP

                                  27   appeared on behalf of defendant.

                                  28   //
                                  1          Having considered the parties’ respective submissions and the arguments of

                                  2    counsel at the hearing, the Court, for the reasons stated on the record at the hearing,

                                  3    hereby rules as follows.

                                  4          1. Defendant’s Motion to Exclude Opinions and Testimony of Michael Wagner is

                                  5              DENIED.

                                  6          2. Defendant’s Motion to Exclude Evidence or Testimony from Dr. Jeffrey Stec is

                                  7              DENIED.

                                  8          3. Plaintiffs’ Motion to Strike and Exclude Certain Opinions of John Hansen is

                                  9              DENIED.1

                                  10         4. Plaintiffs’ Motion to Strike and Exclude Opinions of Philip Johnson is DENIED,

                                  11             conditioned on defendant’s providing to plaintiff, no later than July 8, 2019, the

                                  12             following discovery: (a) one or more declarations setting forth (i) the videos
Northern District of California
 United States District Court




                                  13             given to Johnson by defendant’s counsel or any other individual acting on

                                  14             behalf of defendant, as well as (ii) any videos to which he otherwise had

                                  15             access and viewed; and (b) screenshots of the survey he conducted.

                                  16         5. Defendant’s Motion for Summary Judgment is GRANTED as to all Counts

                                  17             other than Count IV, as to which Count the Motion is DENIED to the extent

                                  18             plaintiffs seek an award of damages and GRANTED to the extent plaintiffs

                                  19             seek an injunction.

                                  20         6. Plaintiffs’ Motion for Summary Judgment is DENIED.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: June 18, 2019
                                                                                               MAXINE M. CHESNEY
                                  24                                                           United States District Judge
                                  25

                                  26
                                       1
                                        The Court notes that, in connection with said ruling, defendant has been directed to
                                  27   make available for a Rule 30(b)(6) deposition, not to exceed two hours in length, the
                                       person most knowledgeable on the subject of Add-to-Cart data for the months prior to
                                  28
                                       October 2017.
                                                                                   2
